Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 24 March 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          The Hague March 24: 1784.
        
        I have received your favour of the 19: and congratulate you on the Success of the Loan. It gives me great Pleasure to find that American Credit is not quite exhausted, and I flatter myself that every

Day will contribute something, towards removing the Prejudices, and Jealousies, and towards confuting the Calumnies, which have hitherto obstructed you and me, in our Endeavours to serve the United States in this way
        The Coupons, paid by Mr: De Neufville, must in Justice be paid by you in Behalf of the United States; But I wish you to examine the account which you paid to Mr: De Neufville, heretofore, and see if these Coupons are not contained in that, and already paid, as I supposed they were. / I am &c.
      